Case 6:19-cv-00721-RRS-CBW Document 23 Filed 02/20/20 Page 1 of 3 PageID #: 196



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUSIANA
                     LAFAYETTE-OPELOUSAS DIVISION

 GLENN DURGIN, Individually and                CIVIL ACTION NO: 6:19-cv-00721-
 on behalf of others similarly situated        RRS-CBW

 VERSUS                                        HONORABLE JUDGE: Robert R.
                                               Summerhays
 ALLSTATE PROPERTY AND
 CASUALTY INSURANCE                            MAGISTRATE JUDGE: Carol B.
 COMPANY                                       Whitehurst


                 NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff respectfully submits this Notice to inform the Court of the recent

 decisions of the United States District Court for the Western District of Louisiana

 in Shields v. State Farm, No. 6:19-cv-01359 (WDLA Feb. 19, 2020), (“Shields”),

 (Memorandum Ruling attached as Exhibit A hereto), and Sampson v. USAA, No.

 6:19-cv-00896 (WDLA Feb. 19, 2020), (“Sampson”), (Memorandum Ruling

 attached as Exhibit B hereto). The rulings in Sampson and Shields denied Rule 12

 motions to dismiss substantially similar to that before the Court in this matter.



 DATED: FEBRUARY 20, 2020

                               Respectfully Submitted,

                                               /s/ Stephen B. Murray, Jr.
                                               STEPHEN B. MURRAY, JR.
                                               La. Bar Roll No. 23877
                                               STEPHEN B. MURRAY, SR.
Case 6:19-cv-00721-RRS-CBW Document 23 Filed 02/20/20 Page 2 of 3 PageID #: 197



                                          La. Bar Roll No. 9858
                                          ARTHUR M. MURRAY
                                          La. Bar Roll No. 27694
                                          MURRAY LAW FIRM
                                          650 Poydras Street, Suite 2150
                                          New Orleans, LA 70130
                                          Telephone: 504-525-8100
                                          Facsimile: 504-584-5249
                                          Email: smurrayjr@murray-
                                          lawfirm.com

                                          WHALEY LAW FIRM
                                          J.R. WHALEY
                                          La. Bar Roll No. 25930
                                          Benjamin H. Dampf
                                          La. Bar Roll No. 32416
                                          6700 Jefferson Highway
                                          Building 12, Suite A
                                          Baton Rouge, LA 70806
                                          Telephone: 225-302-8810
                                          Facsimile: 225-302-8814

                                          Kenneth D. St. Pé, Aplc
                                          KENNETH D. ST. PÉ
                                          La. Bar Roll No. 22638
                                          311 W. University Ave., Suite A
                                          Lafayette, LA 70506
                                          Telephone: 337-534-4043
                                          Email: kds@stpelaw.com

                                          Law Offices of Kenneth W. Dejean
                                          KENNETH W. DEJEAN
                                          La. Bar Roll No. 04817
                                          Post Office Box 4325
                                          Lafayette, LA 70502
                                          Telephone: 337-235-5294
                                          Facsimile: 337-235-1095
                                          Email: kwdejean@kwdejean.com

                                          Attorneys for Plaintiff
Case 6:19-cv-00721-RRS-CBW Document 23 Filed 02/20/20 Page 3 of 3 PageID #: 198



                          CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, a copy of the above NOTICE OF
 SUPPLEMENTAL AUTHORITY was filed electronically with the Clerk of Court
 for the Western District of Louisiana using the Court’s CM/ECF system. A copy of
 this NOTICE OF SUPPLEMENTAL AUTHORITY was contemporaneously
 served on counsel for all parties by electronic means and notice of this filing will
 be sent to all parties by operation of the Court’s electronic filing system.

                                       /s/ Stephen B. Murray, Jr.
